DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 6 July 2020. In virtue of this communication, claims 1-20 are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Drawings
The drawings submitted on 6 July 2020 are reviewed and accepted by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
see Figs. 4a – 4c).
However, neither Charpentier nor any of the prior art of reference teach or suggest all of:
an electronic device having a radio frequency system comprising: an antenna configured to transmit or receive data using near-field communication (NFC); and NFC signal processing circuitry configured to: receive an electromagnetic NFC signal via a communication channel formed between the electronic device and a other electronic device via the antenna, determine a baseband reference waveform associated with the electromagnetic NFC signal, and estimate the communication channel based, at least in part, on the baseband reference waveform and the electromagnetic NFC signal, as necessitated in claim 10 (claims 1 and 17 similarly).
And while the individual parts may be known, the examiner was unable to identify and teachings or motivation that would have led those of ordinary skill in the art to the claimed invention as a whole before the effective filing date of the claimed invention without using the applicant’s disclosure as a roadmap for reconstructing the claimed invention (i.e. teachings and motivation not provided outside of the instant application – hindsight reasoning would be need to arrive at the claimed invention).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVAN A SANDIFORD whose telephone number is (571)270-7989.  The examiner can normally be reached on M-F 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVAN A SANDIFORD/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/2/2021